Citation Nr: 0024762	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  96-43 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

3.  Entitlement to an increased rating for lumbosacral strain 
with psychophysiological musculoskeletal reaction, currently 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel
INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

In an October 1974 rating, the regional office (RO) of the 
Department of Veterans Affairs (VA) granted service 
connection for lumbosacral strain with psychophysiological 
musculoskeletal reaction, rated as 20 percent disabling, and 
for otitis media with bilateral high frequency hearing loss, 
rated as noncompensably disabling.  In a January 1977 rating, 
the RO rated the lumbosacral strain with psychophysiological 
musculoskeletal reaction as 50 percent disabling, effective 
from September 8, 1976.  

In a rating in September 1983, the RO assigned a 10 percent 
rating for otitis media, effective from June 22, 1983, and 
separately rated the bilateral high frequency hearing loss as 
0 percent disabling.  In April 1985, the RO granted service 
connection for tinnitus, rating this disability as 10 percent 
disabling, effective from February 7, 1985, and increased the 
veteran's rating for bilateral hearing loss to 10 percent, 
effective from February 7, 1985.

In a rating in July 1989, the RO granted service connection 
for PTSD, rated as 10 percent disabling from February 1988.  
The RO also reduced the veteran's rating for bilateral 
hearing loss to 0 percent, effective from June 2, 1988.  The 
veteran disagreed with the ratings for hearing loss and PTSD, 
and a statement of the case was sent to him relating to these 
issues.  He did not perfect a timely appeal.

In June 1995, the veteran requested an increased rating for 
hearing loss, his "back condition," PTSD, and a total 
rating by reason of individual unemployability.

In subsequent rating actions, the RO granted the veteran 
first a 30 percent rating for PTSD, effective from June 1, 
1995, and then a 70 percent rating for this disability, 
effective from June 1, 1995.  The RO also granted the veteran 
a total rating based on individual unemployability, effective 
from June 1, 1995.  The RO denied a compensable rating for 
bilateral hearing loss and a rating in excess of 50 percent 
for lumbosacral strain with psychophysiological 
musculoskeletal reaction.  After appropriate notices of 
disagreements were received, a statement of the case and 
supplemental statements of the case were issued relating to 
the issues of increased ratings for PTSD, lumbosacral strain 
with psychophysiological musculoskeletal reaction, and 
hearing loss.

In September 1998, the veteran requested an earlier effective 
date prior to June 1, 1995 (based on clear and unmistakable 
error) for the 70 percent rating for PTSD and for the total 
rating based on individual unemployability.  In a rating in 
May 1999, the RO denied the veteran's claims for an effective 
date earlier than June 1, 1995 for the 70 percent rating for 
PTSD and for the total rating based on individual 
unemployability.  In May 2000, the veteran disagreed with the 
denial of an earlier effective date for the 70 percent rating 
for PTSD and for the total rating by reason of individual 
unemployability.  In June 2000, a statement of the case was 
issued relating to these two issues.

Currently, an appeal has not been perfected relating to the 
issues of entitlement to an earlier effective date for the 
award of a 70 percent rating for PTSD, and for the award of a 
total rating based on individual unemployability.  These 
issues are not presently before the Board as appellate issues 
at this time.  The only issues currently before the Board are 
those listed on the front page. 


FINDINGS OF FACT

1.  The RO has obtained all the necessary evidence for a 
disposition of the veteran's claim for a compensable rating 
for bilateral hearing loss.

2.  A VA audiology examination showed that the veteran 
currently has an average 44-decibel loss in the right ear for 
the 1,000 to 4,000 Hertz ranges, and an average 36-decibel 
loss in the left ear for these ranges, with speech 
recognition scores of 88 percent in the right ear and 96 
percent in the left ear.

3.  The veteran has been granted service connection for PTSD, 
and separately, for low back strain with psychophysiological 
musculoskeletal reaction, rated under the diagnostic code for 
psychophysiological musculoskeletal reaction as the 
predominant disabling factor in this disability.

4.  Various VA examinations and rating actions establish that 
the veteran is being rated on the basis of the same 
complaints, symptoms, and manifestations for both his PTSD 
and for the psychological nature of the lumbosacral strain 
with psychophysiological musculoskeletal reaction.

5.  The rating of the same manifestations and same disability 
under different psychiatric diagnostic codes represents 
pyramiding of the veteran's basic underlying psychiatric 
disability.


CONCLUSIONS OF LAW

1.  The rating criteria for a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § § 4.1, 4.2, 4.7, 4.42, 
4.85-4.87, Diagnostic Code 6100 (1998); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1999). 

2.  The ratings for the service-connected psychiatric 
manifestations of PTSD and service-connected lumbosacral 
strain with psychophysiological musculoskeletal reaction 
represent pyramiding, and provide separate ratings for the 
same disability.  38 C.F.R. § 4.14 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran maintains, in essence, that his 
hearing loss should be rated as at least 10 percent 
disabling.  He also contends, in essence, that he is entitled 
to higher ratings for his PTSD and "back" condition. 

Initially, the Board notes that the veteran has presented a 
claim for a compensable rating for hearing loss that is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim that is plausible.  The United 
States Court Appeals for Veterans Claims (Court) has held 
that an allegation that a service-connected disability has 
increased in severity is sufficient to render the claim well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a). 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

I.  Background

The service medical records show that the veteran had some 
loss of hearing acuity, back pain, and anxiety during 
service.

On a VA examination in August 1974, the veteran complained of 
severe back pain.  He reported that a myelogram by a private 
physician had been normal.  The diagnoses included chronic 
lumbosacral strain and psychophysiological musculoskeletal 
reaction aggravating the lumbosacral strain.  

A VA audiometry examination in 1974 showed a 24-decibel loss 
in the right ear on speech reception threshold, and an 86 
percent discrimination ability.  In the left ear, there was 
an 8-decibel loss, and 88 percent discrimination ability.

In a rating in October 1974, the veteran was granted service 
connection for lumbosacral strain with psychophysiological 
musculoskeletal reaction.  This disability was rated as 20 
percent disabling under Diagnostic Code 5295.  

Private medical records in 1976 showed treatment for 
complaints of back pain.

On a VA psychiatric examination in December 1976, the veteran 
complained of back pain to the point that it interfered with 
his employment.  He noted that he was anxious, and that he 
was having social problems, especially with his marriage.  He 
complained about problems sleeping secondary to back pain.  
He indicated that he was taking medication, Tranxene.  The 
examination showed that he was under stress, and that affect 
varied from anger to appropriate friendliness.  Attention and 
concentration was slightly impaired.  The diagnosis was 
psychophysiological reaction of the musculoskeletal system.

In a January 1977 rating, the RO granted a 50 percent rating 
for lumbosacral strain with psychophysiological 
musculoskeletal reaction under Diagnostic Code 9505.

On a VA psychiatric examination in June 1979, the veteran's 
complaints included severe back pain interfering with his 
employment, nervousness, and bad dreams at night because of 
the back pain.  The examination showed that he was totally 
preoccupied with his back pain which he saw as the cause of 
all his problems.  He had no insight into the source of his 
difficulties, felt helpless, and was considered dependent.  
He appeared anxious and tense throughout the interview and 
dramatized his back pain by holding his back and limping.  
The limp disappeared when his examination was finished. 

VA examinations in 1982 and 1985 showed evidence of back 
complaints, anxiety, depression, suicidal ideation due to 
back pain, difficulty with employment because of his 
emotional and psychophysiological complaints, and 
exaggeration of his physical symptoms.  Concentration was 
impaired.  An audiometry examination showed deafness in the 
right ear.  There was a 22-decibel loss on speech reception 
threshold in the left ear and discrimination ability of 100 
percent in the left ear.

In a rating in April 1985, the regional office assigned a 
separate 10 percent rating for bilateral hearing loss.

On an audiometry examination in June 1988, the veteran showed 
an average 61 decibel loss in the 1,000, 2,000, 3,000, and 
4,000 Hertz ranges in the right ear, and a 100 percent 
discrimination ability in that ear.  In the left ear, he had 
an average 29-decibel loss in those Hertz ranges, and a 94-
discrimination ability.

On a special psychiatric examination in June 1988, the 
veteran reported that he had had much combat experience.  He 
complained of flashbacks and nightmares relating to his 
combat experience.  He reported suicidal ideation in the 
past, and trouble controlling his anger.  He reported 
problems keeping employment.  He sat in a wheelchair, and 
complained of experiencing severe pain for physical problems.  
He described feelings of anxiety, and taking medication for 
depression.  He described a limited social life.  The 
diagnosis was PTSD.  

VA outpatient treatment reports in the 1980's show treatment 
for various psychological problems.

In a rating in July 1989, RO granted service connection for 
PTSD, evaluating this disability as 10 percent disabling.  
The RO continued the veteran's rating of 50 percent for 
lumbosacral strain with psychophysiological musculoskeletal 
reaction.  

On a VA audiometry examination in February 1996, the veteran 
complained of bilateral hearing loss since 1968.  He reported 
that he had worn hearing aids in the past.  On examination, 
he had an average 44-decibel loss in the right ear for the 
1,000 to 4,000 Hertz ranges.  In this ear, he had an 88 
percent speech recognition score.  In the left ear, he had an 
average 36-decibel loss in the 1,000-4,000 Hertz ranges, and 
a speech recognition score of 96 percent.  The diagnostic 
summary was mild to moderate mixed hearing loss in the right 
ear and mild to moderate sensorineural hearing loss in the 
left ear.  It was indicated that he had good speech 
discrimination ability bilaterally.

On a VA psychiatric examination, the veteran's complaints 
included feeling "irritable, jumpy . . . difficulty 
sleeping, dreams flash and flashbacks."  He complained of 
nervousness and depression, and he stated that he had suicide 
attempts in the past.  He complained of some sleep problems, 
although he reported sleeping a total of 7 hours by taking 
medication.  He complained of nightmares.  He exaggerated his 
battle experiences and wounds, noting that he had been 
wounded in the back.  He also indicated that he had general 
medical problems, including back pain, unsteady legs, a 
"heart attack," and pulmonary problems requiring the use of 
a portable oxygen tank.

On mental status examination he appeared in an erect 
position, appearing to have difficulty breathing.  He had 
several long, sighing respirations.  Mood was depressed, and 
affect was flat.  Insight was limited.  It was indicated that 
he was more isolated from others, and that he had reported 
frequent intrusive thoughts manifested by increased frequency 
and intensity of dreams and flashbacks.  On orthopedic 
examination, he exaggerated his history of back problems.  He 
complained of severe back pain.  Physical examination showed 
forward flexion to 70 degrees with limitation of lateral 
bending.  It was noted that X-rays of the lumbar spine in 
1988 showed minimal degenerative changes, and that a CT scan 
in 1988 showed no disc bulging or herniation.  Current x-rays 
of the lumbar spine showed minimal degenerative changes.  

On a VA psychiatric examination in April 1996, the veteran 
reported multiple medical problems, noting that he had to sit 
in a recliner for the last 12 years and currently used oxygen 
for emphysema.  He indicated that other physicians had told 
him that he had cancer.  Attention and concentration were 
good.  The diagnosis was psychophysiological factors 
affecting physical condition, and the examiner expressed the 
opinion that the psychophysiological reaction had not 
progressed. 

A VA examination in July 1998 showed that the veteran had 
problems with anger, depression, suicidal ideation, and 
nervousness. He also reported flashbacks and bad dreams.  He 
reported an inability to sleep more than three hours nightly.  
He stated that he became withdrawn and socially isolated 
recently.  He described his medical health as poor, noting a 
history of emphysema and heart trouble, with the need for 
oxygen, although he was not currently using oxygen.  Mental 
status examination showed multiple somatic complaints, anger, 
and irritability.  Affect was flat.  The examiner stated that 
the veteran's PTSD had increased in severity.

Outpatient treatment reports for the 1990's were also 
received showing treatment for unrelated medical problems.

II.  Increased Rating: Bilateral Hearing Loss

In regard to the question of a compensable rating for 
bilateral hearing loss, the Board is satisfied that all 
necessary evidence to reach a conclusion with regard to this 
question has been obtained.  The veteran's medical history 
and current clinical manifestations have been reviewed in the 
context of all applicable regulations.

The Board notes that, effective June 10, 1999, VA revised the 
criteria for rating Diseases of the Ear and Other Sense 
Organs.  38 C.F.R. §§ 4.85, 4.87 (1999).  Generally, where 
the law or regulations change while a case is still pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  However, the 
changes made in the regulations do not reflect any 
substantive change in the rating of the veteran's hearing 
loss disabilities.  There is no indication that rating of the 
same symptoms under the current or revised criteria would 
result in a higher, or lower, rating than rating of the same 
symptoms than under the previous criteria.  For these 
reasons, the Board concludes that there is no prejudice to 
the veteran by rating his bilateral hearing loss for the 
first time under both sets of regulations.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Under either the old or revised rating schedule, ratings for 
defective hearing range from noncompensable to 100 percent.  
This is based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  To rate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I, for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(1998 and 1999). 

Examinations are conducted using the Maryland CNC controlled 
speech discrimination test together with the results of the 
pure tone audiometry test.  See 38 C.F.R. § 3.385 (1998); 
38 C.F.R. §§ 3.385, 4.85(a) (1999).  The results are then 
analyzed using the tables contained in 38 C.F.R. § 4.87 
(1998) or 38 C.F.R. § 4.85 (1999).  In rating service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

In this case, the latest audiometry examination in 1996 
showed a discrimination ability of 88 percent in the right 
ear and 96 percent in the left ear.  There was an average 
decibel loss of 44 in the right ear and 36 in the left ear.  
The rating schedule provides that the veteran has level II in 
the right ear and level I in the left ear.  This rating 
provides a noncompensable rating for the veteran's loss of 
hearing. 

The pure tone audiometry measures of average 44 decibel loss 
in the right ear, with an 80 percent speech recognition 
score, corresponds to level II hearing in the right ear.  An 
average 36 decibel loss in the left ear, with a 96 percent 
speech recognition score, corresponds to level I hearing in 
the left ear.  Using Table VI (1998) or Table VII (1999), 
this results in a noncompensable (zero percent) rating under 
both the old and the new criteria.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 4.85, Diagnostic Code 6100 (1999).  Accordingly, 
the Board finds that, for the period prior to June 10, 1999 
(under the old criteria), and for the period from June 10, 
1999 (under the old and new criteria), a compensable rating 
for bilateral hearing is not warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 4.85 (1999).

III.  Increased Ratings: 
PTSD; Lumbosacral Strain with Psychophysiological 
Musculoskeletal Reaction

As to the question of an increased rating for PTSD and for 
lumbosacral strain with psychophysiological musculoskeletal 
reaction, the Board has reviewed the veteran's medical 
records and various ratings.  These examinations and ratings 
show that the veteran, in essence, is being rated separately 
for the same complaints, symptoms, manifestations, and 
findings under two diagnostic codes.

In essence, the VA examinations in the 1970's and 1980's show 
an exaggeration of medical problems, especially relating to a 
back disability, with intermixed complaints of nervousness, 
anxiety, anger, difficulty sleeping, impaired concentration, 
depression, and suicidal ideation.  These complaints and 
problems caused an interference with employment and social 
relationships.  These same complaints and problems appeared 
beginning in the later 1980's attached to an exaggeration of 
combat experiences and wounds, with complaints of flashbacks 
and nightmares, diagnosed as PTSD.  His complaints and 
manifestations are similar, overlapping, and cause 
essentially the same psychiatric dysfunction.

Clearly, the veteran has a quite disabling psychiatric 
impairment.  The symptoms and manifestations relating to such 
psychiatric impairment overlap between a preoccupation with 
and exaggeration of physical disability, including a back 
disability, and a preoccupation with and exaggeration of 
service and combat.  These symptoms and manifestations cause 
or include anxiety, depression, suicidal ideation, anger, 
dependency, interference with social relationships, and 
interference with employment.  However, assigning separate 
ratings for a psychophysiological musculoskeletal or other 
physiological disorder and for PTSD constitutes pyramiding.  
Basically, the rating of the same disability under various 
diagnoses is to be avoided.  The rating of the same 
complaints and manifestations under different diagnoses and 
diagnostic codes are to be avoided.  38 C.F.R. § 4.14.

Because the veteran is service connected for different 
diagnoses (PTSD and a psychophysiological reaction) involving 
the same overlapping psychiatric problem, he should be rated 
under one diagnostic code for his psychiatric disability.  
The veteran is also service connected for his back 
disability, a physical disability, and may be rated under the 
appropriate diagnostic code for this low back strain.  In 
essence, the RO should rate the veteran separately for 
physical manifestations of a back disability, and then rate 
separately the combined manifestations of his PTSD and any 
psychophysiological reaction.  He cannot be rated separately 
for the two psychiatric impairments, which clearly overlap by 
reason of having the same manifestations and the same 
resulting disability.


ORDER

A compensable rating for bilateral hearing loss is denied.  

Rating the veteran as 50 percent disabled for lumbosacral 
strain with psychophysiological features under the diagnostic 
code for psychophysiological reaction, and separately rating 
him as 70 percent disabled for PTSD for the same and 
overlapping symptoms and manifestations is not permitted by 
regulation.  To this extent, the benefits sought on appeal 
are denied.


REMAND

As previously indicated, the veteran cannot be provided 
separate ratings for a psychophysiological musculoskeletal 
reaction and for PTSD where the complaints and manifestations 
are similar, overlapping, and cause essentially the same 
psychiatric dysfunction.  

Accordingly, the case needs to be REMANDED to the RO to 
rerate the veteran's disabilities.  The case is REMANDED to 
the RO for the following actions:

1.  The RO should provide a single rating 
for the veteran's PTSD and 
psychophysiological reaction 
symptomatology under the appropriate 
diagnostic code for psychiatric 
impairments.  Separately, the veteran 
should be rated for the physical 
disability of the lumbosacral spine.

2.  When this rerating has occurred, the 
RO should again review the veteran's 
request for any increased rating for his 
psychiatric disability, and for his 
physical disability, if appropriate.

If there is a denial of any of the veteran's claims, the case 
should be processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
unless and until he receives further notice.  The purpose of 
this REMAND is to procure clarifying data, and to provide due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Error! Not a valid link




